Per Curiam.

The parol evidence falls short of proving such fraud, on the part of the defendant, as would vitiate and annul the sheriff’s deed to him, at law; and the evidence was inadmissible in any other view, for it contradicted the recital in the deed as to the particular execution on which the sale was made. (Jackson v. Vanderheyden, 17 Johns. Rep. 167.) The deed to the defendant is, per se, evidence of title in him. Judgment must, accordingly, be given for the defendant. But on a timely application by the creditor, Le Ray, or by the debtor, Peter Sternberg, or by any judgment creditor who is injured by the proceedings, we should, probably, set aside the sale and the sheriff’s deed, if the facts stated in the case should remain uncontradicted and unexplained.
Judgment for the defendant.